Citation Nr: 1549764	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from y from April 1989 to April 1993 and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for PTSD and assigned a 70 percent rating from February 2005.  The issue of a TDIU is part of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD should be rated as 100 percent disabling or he should be granted a TDIU (he is also service-connected for plantar fasciitis).  The last VA examination is dated in 2011 and does not show the current level of disability.  Moreover, the records conflict regarding when the Veteran last worked.  On his two TDIU applications, the Veteran indicated that he was unemployable by April 2005.  However, a May 2005 VA examination noted that the Veteran had been working for the past 10 years and was able to perform his job.  A medical report from the Goldsboro Psychiatric Clinic dated in July 2005 indicated that the Veteran had been working on an assembly line, but did not indicate that he was not currently working.  Records from the Social Security Administration reflect that the Veteran reported that his last employment was February 1, 2006, but that agency found him to be disabled from February 13, 2007.

Therefore, the Veteran should be afforded a VA examination.  There should also be an assessment regarding when he ceased working.  The Veteran should be advised that supporting documentation, such as tax returns may be submitted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he verify when he ceased working and that he may submit supporting documentation, such as tax returns.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should provide an opinion as to the nature and degree of occupational impairment caused by the Veteran's service-connected disabilities alone (PTSD and plantar fasciitis with bilateral heel spurs).  If the examiner determines that the service-connected disabilities, either alone or in combination with each other and without regard to age or nonservice-connected disabilities, result in total occupational impairment, the examiner should indicate the date the service-connected disabilities were of such severity.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

